--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1



COWLITZ BANCORPORATION

Supplemental Executive Retirement Plan
for
Richard Fitzpatrick


        THIS AGREEMENT is made and entered into October 26, 2005 by and between
Cowlitz Bancorporation and Cowlitz Bank (jointly and severally "Cowlitz"), and
Richard Fitzpatrick (hereinafter referred to as "Participant"), effective
February 10, 2003.

R E C I T A L S

            A. Participant is serving as the President and Chief Executive
Officer of Cowlitz. The parties desire that Participant will continue to render
valuable service to Cowlitz in the future. This plan is intended to provide a
financial inducement to Participant for continued service, as well as a form of
compensation for doing so.

            B. Cowlitz and Participant entered into a Consulting and Executive
Employment Agreement dated February 10, 2003 (the "Employment Agreement").

            C. Pursuant to the Employment Agreement, Cowlitz is obligated to
provide Participant with a supplemental executive retirement benefit on the
terms and conditions set forth in the Employment Agreement. Cowlitz has been
accruing for the deferred compensation expense in anticipation of the parties
entering into this Agreement since February 10, 2003.

            ACCORDINGLY, the parties agree as follows:

ARTICLE 1
ADMINISTRATION

            Section 1.1 Purpose of the Plan. The purpose of the Plan is to
provide retirement benefits for Participant.

            Section 1.2 Administration of the Plan. The Compensation Committee
shall appoint from time-to-time a person or persons to administer and interpret
the terms of the Plan and adopt rules and regulations to implement the Plan
("Administrator").

            Section 1.3 Top Hat Plan and Excess Benefits. The Plan is an
unfunded plan maintained primarily to provide deferred compensation benefits for
a select group of management or highly compensated participants (within the
meaning of sections 201(2), 301(a)(3), and 401(a)(1) of ERISA), and is intended
to be exempt from Parts 2, 3, and 4 of ERISA. The Plan also separately accounts
for benefits that are provided in excess of the limitations on contributions and
benefits imposed by section 415 of the Internal Revenue Code of 1986, as
described in section 3(36) of

--------------------------------------------------------------------------------

Supplement Executive Retirement
Plan                                                                                                       
Cowlitz Bancorporation

1

--------------------------------------------------------------------------------

ERISA, and such separate part of the Plan is intended to be an "excess benefit
plan" exempt from ERISA pursuant to section 4(b)(5).

ARTICLE 2
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

            Section 2.1   Definitions. For purposes of the Plan and this Article
2, the following definitions shall apply:

                                "Account" means the separate bookkeeping account
established for Participant on the books of Cowlitz for the purpose of recording
the amounts of supplemental retirement benefits accrued for Participant pursuant
to the provisions of this Plan as if the Plan were accounted for in accordance
with Statement of Financial Accounting Standards No. 87.

                                "Annual Retirement Benefit" means an amount
determined actuarially by Cowlitz's consulting actuaries that if paid annually
from the Normal Commencement Date until the later of Participant or Spouse's
death would equal the Base Amount. For purpose of this calculation, life
expectancies shall be determined as of the Termination Date based upon the 1994
GAR Male/Female blended Table, prescribed under Internal Revenue Service Rev.
Rul. 2001-62 or the most recently published successor thereto.

                                "Base Amount" means an amount calculated by
taking the Final Average Compensation and multiplying that amount by the product
of (a) 1.5%, (b) the number of whole plus fractional years of Participant's
employment with Cowlitz after February 10, 2003 and (c) the number of whole plus
fractional years of Participant's Predicted Life Expectancy after Retirement
Age.

                                "Compensation" means Participant's base salary
and cash bonus paid or payable by Cowlitz or any of its subsidiaries to
Participant.

                                "Compensation Committee" means the Compensation
Committee of the Board of Directors of Cowlitz or its equivalent appointed by
the board.

                                "Disability" means that a Participant (A) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company. This definition
of "Disability" shall be interpreted consistently with the rules under Code
Section 409A and any regulations or other guidance thereunder.

                                "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

--------------------------------------------------------------------------------

Supplement Executive Retirement
Plan                                                                                                       
Cowlitz Bancorporation

2

--------------------------------------------------------------------------------

                                "Final Average Compensation" means the average
of the Participant's highest three (3) year's annual total Compensation, or if
the Participant's employment has not continued for at least three (3) years, the
average of his Compensation over the period of his employment with Cowlitz.

                                "Normal Commencement Date" means the later of
(i) the first day of the month which follows the month containing the six-month
anniversary of the Termination Date or (ii) the first day of the month following
Retirement Age.

                                "Plan" means the Supplemental Executive
Retirement Plan set forth in this Agreement, as it may be amended from time to
time.

                                "Predicted Life Expectancy" means Participant's
predicted life expectancy determined by Cowlitz's consulting actuaries as of the
Termination Date, based upon the then most recently published life expectancy
table by the Internal Revenue Service or other generally accepted reference
source.

                                "Retirement Age" means the Participant's
sixty-fifth birthday, April 17, 2014.

                                "Spouse" means Participant's spouse as of the
Termination Date.

                                "Termination Date" means the date on which
Participant ceases to be an employee of Cowlitz for any reason, including death,
retirement, Disability and voluntary or involuntary termination.

            Section 2.2   Normal Retirement Benefits. In the event Participant's
employment is terminated on or after Retirement Age, Participant shall be
entitled to receive monthly payments of the Annual Retirement Benefit commencing
on the Normal Commencement Date and continuing until the later of Participant or
Spouse's death.

            Section 2.3   Death Benefit. If Participant dies while employed by
Cowlitz, Spouse shall be entitled to receive monthly payments commencing on the
Normal Commencement Date and continuing until Spouse's death. The amount of the
monthly payments will be determined by annuitizing the amount of the Account as
of the date of Participant's date of death for Spouse's predicted life
expectancy using the then life expectancy table published by the Internal
Revenue Service or other appropriate assumptions determined by Cowlitz's
consulting actuaries.

            Section 2.4   Early Termination Benefits. If Participant's
employment is terminated prior to Retirement Age for any reason, Participant
shall be entitled to receive the Annual Retirement Benefit commencing on the
Normal Commencement Date and continuing until the later of Participant or
Spouse's death.

            Section 2.5   Withholding. Any payment or other distribution of
benefits under this Plan may be reduced by any amount required to be withheld by
Cowlitz under any applicable law, rule, regulation, order or other requirement,
now or hereafter in effect, of any governmental authority.

--------------------------------------------------------------------------------

Supplement Executive Retirement
Plan                                                                                                       
Cowlitz Bancorporation

3

--------------------------------------------------------------------------------

            Section 2.6   Payments to Spouse. Following Participant's death, all
payments under this Plan shall be made to Spouse.

            Section 2.7   Effect on Retirement Plans. Any amounts payable under
this Plan shall be disregarded for the purpose of determining any accrued
benefits of Participant under any Retirement Plan, except as required by law.

            Section 2.8   Account. The Account established under this Plan is an
unfunded plan of deferred compensation. The amount accrued and interest thereon
are represented solely by bookkeeping entries on records maintained by the
Administrator. No funds are held in trust or otherwise segregated for the sole
purpose of paying Plan benefits. All Plan benefits are payable solely from the
general assets of Cowlitz. Cowlitz may from time to time reserve assets in a
general account or grantor trust owned by Cowlitz for the purpose of paying
liabilities that are accrued under this Plan. Participant and Spouse shall have
no legal or equitable rights, interest or claims in any specific collateral,
property or assets of Cowlitz, but shall be general unsecured creditors of
Cowlitz until benefits are paid hereunder.

            Section 2.9   Claims Procedure.

                                 2.9.1 Interpretation. Any person desiring a
benefit under, interpretation or construction of, ruling under or information
regarding this Plan shall submit a written request therefor to the
Administrator. The Administrator shall respond in writing to any such request as
soon as practicable, but in any event no later than 45 days after receiving such
written request. Any interpretation or construction of, and any ruling under,
this Plan by the Administrator shall be final and binding on all parties except
as provided herein.

                                2.9.2 Denial of Claim. If a claim for benefits
is denied in whole or in part, the Administrator shall in its response notify
the claimant of such denial and of his or her right to a conference with an
individual designated in the notice for the purpose of explaining the denial.
The claimant shall have the right to be represented by counsel of the
claimaint's choice in such meeting. If the claimant does not want such a
conference, or is dissatisfied with its outcome, he or she shall be furnished in
writing, in a manner calculated to be understood by the claimant, specific
reasons for such denial, specific references to the Plan provisions on which the
denial is based, a description of any additional material necessary for him or
her to perfect his or her claim, an explanation of why such material is
necessary, and an explanation of this Plan's appeals procedure as described in
Section 2.9.3.

                                2.9.3 Appeal Procedure. Any person, or his or
her duly authorized representative, whose claim for benefits under this Plan has
been denied in whole or in part, may appeal from such denial to the
Administrator by submitting to the Administrator a written request for review
within seventy-five (75) days after receiving written notice of denial. The
Administrator shall give the claimant an opportunity to review pertinent
documents relating to the denial in preparing his or her request for review. The
request must set forth all the grounds upon which it is based, supporting facts
and documents, and any other matters which the claimant deems pertinent, and the
relief sought. The Administrator may require the claimant to submit such
additional facts,

--------------------------------------------------------------------------------

Supplement Executive Retirement
Plan                                                                                                       
Cowlitz Bancorporation

4

--------------------------------------------------------------------------------

documents or other material as it deems necessary or advisable in making its
review. The Administrator shall act upon a request for review within 60 days
after receipt thereof unless special circumstances require further time, but in
no event later than 120 days after such receipt. If the Administrator confirms
the denial in whole or in part, the Administrator shall give written notice to
the claimant setting forth, in a manner calculated to be understood by the
claimant, the specific reasons for denial and specific reference to the Plan
provisions on which the decision was based. If claimant is entitled to a
payment, such payment will include accrued interest at the higher of the Banks
prime rate or any applicable legal rate of interest under Washington State law.
The determination of the Administrator upon such review shall be final and
conclusive, but subject to any right of appeal under applicable law.

ARTICLE 3
MISCELLANEOUS.

                                Section 3.1   Amendment or Termination. This
Plan may be amended or terminated only by the written agreement authorized by
the Compensation Committee and signed by the Administrator and Participant.
Notwithstanding the foregoing, the schedule for the timing of payments may not
be accelerated unless such acceleration is permitted under Code Section 409A and
any Internal Revenue Service interpretations thereunder and any change which
delays the timing of payments or changes the form of payments is only effective
if the following requirements are met:

                                     3.1.1 Any agreement to change the time and
form of distribution may not take effect until at least 12 months after the date
on which the agreement is made;

                                     3.1.2 The first payment with respect to
such agreement must be deferred for a period of at least 5 years from the date
such payment otherwise would have been made; and

                                     3.1.3 An agreement related to a
distribution to be made at a specified time may not be made less than 12 months
prior to the date of the first scheduled payment.

                                Section 3.2   Plan Administrator. With respect
to ERISA, the Administrator shall be the plan administrator and named fiduciary
as to this Plan and the corporate secretary of Cowlitz shall be the agent for
purposes of receiving legal process.

                                Section 3.3   No Right to Employment. This Plan
shall not confer upon Participant the right to be retained in the employ of
Cowlitz, interfere with the right of Cowlitz to discharge or otherwise deal with
Participant without regard to the existence of this Plan or otherwise be
interpreted or construed as creating or modifying any employment or other
contract between Cowlitz and Participant.

                                Section 3.4   Conclusiveness of Authorized
Action. All determinations made under this Agreement by Cowlitz's independent
consulting actuaries shall be binding upon Cowlitz and Participant in the
absence of manifest error. Any other actions taken with respect to this Plan by
the Administrator shall be conclusive upon Participant, his beneficiaries and
any other persons entitled

--------------------------------------------------------------------------------

Supplement Executive Retirement
Plan                                                                                                       
Cowlitz Bancorporation

5

--------------------------------------------------------------------------------

to benefits under this Plan, subject to the claims procedure set forth in
Section 2.9 and the arbitration provisions set forth in Section 3.10.

                                Section 3.5   Alienation. No right, interest or
benefit under this Plan shall be subject to any anticipation, alienation, sale,
transfer, assignment, pledge, security interest, encumbrance, charge, execution,
attachment, garnishment or legal process, and any attempt to do so shall be
void.

                                Section 3.6   Information. Participant and
Spouse shall provide such authorizations, elections, designations and other
information, as Cowlitz shall deem necessary for the proper administration of
this Plan. All such authorizations, elections, designations and other
information shall be in form approved by Cowlitz. Cowlitz shall not be obligated
to determine the accuracy or authenticity of any information provided by
Participant or Spouse under this Plan and any payment or other distribution of
benefits based thereon shall be binding on such person, or on anyone claiming
by, through or under such person, and shall completely discharge any liability
under this Plan to the extent of any payment made.

                                Section 3.7   Headings. Headings of sections and
paragraphs of this Plan are inserted for convenience of reference only and shall
not constitute a part of this Plan.

                                Section 3.8   Governing State. This Plan shall
be interpreted, construed and enforced in accordance with the laws of the State
of Washington, except insofar as state law has been preempted by ERISA.

                                Section 3.9   Entire Agreement. This document
constitutes the entire agreement between the parties with respect to the Plan.
Participant agrees that this Plan satisfies Cowlitz's obligations under Section
3(d)(iv) of the Employment Agreement.

--------------------------------------------------------------------------------

Supplement Executive Retirement
Plan                                                                                                       
Cowlitz Bancorporation

6

--------------------------------------------------------------------------------

                                Section 3.10   Arbitration. Any dispute
hereunder shall be resolved under binding arbitration pursuant to the provision
in Section 18 of the Employment Agreement. Attorney fees will be awarded as
provided by Section 17 of the Employment Agreement.

                                IN WITNESS WHEREOF, the parties hereto have
signed this Agreement on the date first written above.

Cowlitz Bancorporation


By: /s/ Mark F. Andrews, Jr.                                           
      Mark F. Andrews, Jr., Chair of Compensation Committee

Cowlitz Bank


By: /s/ Mark F. Andrews, Jr.                                         
      Mark F. Andrews, Jr., Chair of Compensation Committee

/s/ Richard J. Fitzpatrick                                                  
Richard J. Fitzpatrick, Participant

--------------------------------------------------------------------------------

Supplement Executive Retirement
Plan                                                                                                       
Cowlitz Bancorporation

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------